Citation Nr: 1757683	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from May 1970 to May 1973, with subsequent service in the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence had not been presented to reopen a previously denied claim for service connection for hypertension. 

This matter was previously before the Board in December 2012, July 2014, April 2015, and April 2017. 

The Veteran testified before the undersigned Veterans Law Judge in April 2013; a transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

The evidence shows that the Veteran's hypertension did not have its onset during service, within one year of separation, or during a period of ACDUTRA and is not otherwise related to a disease, injury, or exposure of service origin. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter sent to the Veteran in December 2008, with subsequent readjudication of the claim in September 2010, July 2016, and September 2017. See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist. 38 U.S.C.A. § 5103A.  Notably, following the Board's remand, the RO attempted to obtain treatment records from Tinker Air Force Base; a negative response was subsequently received.  The RO also obtained Leave and Earnings statements.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268  (1998).

The Veteran was afforded numerous VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection - Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  As noted, hypertension is a chronic disease. 38 U.S.C.A. § 1101.  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

In this case, personnel records confirm that the Veteran served in the Republic of Vietnam; he is therefore presumed to have been exposed to herbicide agents. 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The specified diseases for which presumptive service connection due to exposure is warranted do not include hypertension. 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); 75 Fed. Reg. 81332 (Dec. 27, 2010 ); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996). 

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that, in 2006, the National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category. 75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates. Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA and, thus, VA is on notice as to the information contained therein. Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because of change, bias, and confounding could not be ruled out with confidence." Id. at 20, 309. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury, or for an additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

Factual Background

The Veteran's service treatment records (STRs) from his periods of active duty service in 1966 through 1973, are silent as to complaints, treatment, diagnoses, or other indications (e.g., elevated blood pressure readings) of hypertension.  A March 1972 dental record reflects that the Veteran denied having high blood pressure.  

In addition to his periods of active duty service with the U.S. Army (October 1966 to October 1969 and May 1970 to May 1973), the Veteran also served with the U.S. Army Reserves. 

A January 1977 Reserve Report of Medical History noted a normal clinical evaluation of the heart and vascular systems.  Blood pressure was noted as 122/88.  

On March 15, 1985, the Veteran presented for an Agent Orange examination and was diagnosed with mild to moderate diastolic hypertension.  No medication was needed.  The Veteran stated that he was told he had elevated blood pressure 6 to 8 weeks prior at Tinker Air Force Base medical center.  This is the first documentation of hypertension in the claims file. 

Thereafter, a June 10, 1992, reserve quadrennial Report of Medical History reflects a diagnosis of "borderline hypertension," along with a notation that the Veteran checked his blood pressure frequently, and that it was never elevated more than 92 (diastolic). 

An April 1998 private treatment record reflects that the Veteran "has had hypertension for probably 10 years" and that he had been taking Zestril.  A family history of high blood pressure was noted. 

In a March 2004 QTC examination report, the Veteran reported that he developed hypertension in 2003.  

During the Veteran's April 2013 Board hearing, he denied being diagnosed with, or having signs or symptoms of hypertension in-service.  He reported being diagnosed in 1985.  

The Veteran underwent a VA examination in September 2014; at that time, he reported that he was first diagnosed with hypertension soon after he was out of the military and that he believed he had been on medication since 1974.  The examiner reviewed both active duty and reserve service treatment records and private and VA treatment records.  The examiner opined that hypertension was less likely than not due to service, reasoning that there was no evidence of consistently elevated blood pressure readings until 1985.  The examiner further noted that the records were not clear as to when exactly the Veteran was diagnosed with hypertension, except for the 1998 note that stated hypertension "probably 10 years" prior.  However, as late as 1992 the Veteran noted that he was on no medication on the "Report of Medical History."  The examiner further noted that the blood pressure reading of 122/70 during active service was considered normal.  He therefore stated that "there is no evidence to directly link the Veteran's hypertension diagnosed at least twelve years after active duty to his period of active duty as there is no evidence of hypertension until this 1985 date."  

The VA examiner also opined that hypertension was less likely than not proximately due to service-connected diabetes, reasoning that the Veteran had been diagnosed with diabetes years after hypertension and also had normal renal function ("Type II diabetes without renal disease is not a well-documented cause of hypertension").  The examiner also opined that there was no evidence of aggravation of hypertension "per review of the records noting stable blood pressure documentation. "  The examiner further noted that the Veteran had been on a low dose of Zestril in 1998 and remained on a low dose of Zestril presently. 

In a June 2017 VA addendum opinion the examiner opined that the Veteran's hypertension was less likely than not due to his presumed Agent Orange exposure.  The examiner reasoned that the Veteran had been in the overweight/obese category since 2005 and was considered in the overweight range at the time of his hypertension diagnosis in 1985.  A positive family history for heart disease was also noted.  In support of his opinion, the examiner cited to The National Health and Nutrition Examination Survey (NHANES).  The examiner noted, "Even though there were relatively few definitive risk factors for the development of hypertension documented in the Veteran's medical record (example: overweight/obesity, physical inactivity (referred to VAMC MOVE program), no family history of hypertension (but family history of heart disease), there is also the potential lack of documentation of risk factors at the time of diagnosis (example: personality trait, high sodium diet, reduced nephron number etc.) the available medical literature does not support Agent Orange as a known etiological risk for development of hypertension."  

The VA examiner went on to state, "Though there have been numerous studies reviewed (see below) this examiner notes, based upon this review, that the available evidence is not sufficient to establish a positive etiological relationship between the development of hypertension and exposure to Agent Orange.  Some of the Veteran studies listed below reported increased incidence of hypertension.  While numerous environmental and occupational studies found no significant increased risk of hypertension.  Thus, there is no convincing strong evidence in the literature below to determine a direct link between Agent Orange exposure and the development of hypertension."  Therefore, this examiner opines as noted above the Veteran's hypertension is less likely than not related to his presumed exposure to Agent Orange.  The rationale is that there is no known proven etiological relationship between hypertension and Agent Orange exposure supported in the available peer reviewed medical literature."


Analysis

The Veteran contends that his hypertension is related to service, to include as due to herbicide agent exposure.  In the alternative, he asserts that hypertension is secondary to the service-connected diabetes mellitus type II.  

As an initial matter, a September 2014 VA examination confirms a hypertension diagnosis.  

However, the Veteran does not contend, and the competent and probative evidence does not demonstrate, that he suffered from hypertension during service, within one year of separation from service, or that he experienced continuous hypertension symptomatology since service.  

Indeed, STRs are silent for complaints, treatment, or diagnoses of hypertension; the Veteran has expressly denied being diagnosed with, or experiencing symptoms of hypertension while on active duty; and neither the medical record nor the Veteran's own statements reflect a continuity of hypertension symptomatology after service.  

In so finding, the Board acknowledges that the Veteran reported on one occasion that he was diagnosed with hypertension "soon" after service and that he had been on medication since 1974 (see September 2014 VA examination report); however, this statement is wholly inconsistent with, and contradicted by nearly all other evidence contained in the record, including the Veteran's own hearing testimony. See Board Hearing Transcript (Veteran denied experiencing symptoms of, or being diagnosed with hypertension in-service and noted that he first became aware of his high blood pressure in 1985); see also January 1977 Reserve Report of Medical History (blood pressure reading of 122/88), June 1984 Reserve Report of Medical History (denies a history of high/low blood pressure; taking no medications) and March 1985 Agent Orange Examination (Veteran states he was diagnosed with hypertension 6 to 8 weeks prior and requires no medication).  His singular statement in this regard is thus not credible and is afforded no probative value. 

Rather, the competent and probative evidence of record unequivocally shows that the Veteran was first treated for, and diagnosed with hypertension in 1985, nearly 12 years after separation from active duty service. See September 2014 VA hypertension examination report (noting that there was no evidence of consistently elevated blood pressure readings until 1985) and March 1985 VA Agent Orange examination report (diagnosing hypertension); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Additionally, the only competent and probative medical opinion of record is against the Veteran's claim for service connection on a direct basis.  As outlined above, the September 2014 VA examiner opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner conducted a thorough and comprehensive review of the Veteran's service treatment records and post-service treatment records; considered the Veteran's statements as to onset; and provided a sound rationale for her conclusion.  There are no medical opinions of record to the contrary.  For these reasons, the Board finds the September 2014 VA opinion to be highly probative as to the issue of nexus.

With respect to the Veteran's in-service exposure to herbicide agents, as noted above, the Board is aware that NAS placed hypertension in the "Limited or Suggestive Evidence of Association" category.  However, the June 2017 VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his presumed Agent Orange exposure.  The examiner reviewed the Veteran's medical history, risk factors, and cited to numerous medical studies in support of her conclusion.  There are no medical opinions of record to the contrary.  For these reasons, the Board finds the September 2014 VA opinion to be highly probative as to the issue of a nexus between the Veteran's hypertension and his exposure to herbicide agents in-service. 

With respect to the Veteran's ACDUTRA (active duty training), the Board recognizes that his hypertension was listed in reserve records, as documented above.  However, there is no competent and credible evidence showing that this disorder had its onset during a period of ACDUTRA.  Indeed, the Veteran told the March 1985 VA Agent Orange examiner that his blood pressure had been recognized as being high/abnormal 6 to 8 weeks prior at Tinker Air Force Base (his then place of employment), thereby demonstrating that it did not have its onset in service.  Moreover, the Board has reviewed the personnel records and various leave and earnings statements and such do not reflect that the Veteran was on a period of ACDUTRA at the time of the March 1985 Agent Orange examination when hypertension was first diagnosed. (The Board notes parenthetically that the presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).)  

Lastly, with respect to secondary service connection, the September 2014 VA examiner opined that hypertension was less likely than not proximately due to, or aggravated by service-connected hypertension.  The VA examiner reviewed the Veteran's post-service treatment records and provided a rationale for her conclusions, noting that the Veteran was diagnosed with diabetes after hypertension; that he had normal renal function; and that his blood pressure had been stable since he was first diagnosed.  There are no medical opinions of record to the contrary.  For these reasons, the Board finds the September 2014 VA opinion to be highly probative as to the issue of secondary causation/aggravation.  

In this case, the only contrary opinions come from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess. 

In summary, the Board finds that the probative and competent evidence of record reflects that the Veteran's hypertension is not etiologically related to service, to include as due to herbicide agent exposure or service-connected diabetes.  The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, the claim is not in equipoise. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


